United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                      November 11, 2004

                                                                Charles R. Fulbruge III
                                                                        Clerk
                               No. 04-20427
                             Summary Calendar



                            LEOPOLDO SALINAS,

                                                    Petitioner-Appellant,

                                   versus

         THE U.S. MARSHALS SERVICE; U.S. PAROLE COMMISSION,

                                                   Respondents-Appellees.



            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. 4:03-CV-3858


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

           Leopoldo Salinas filed a 28 U.S.C. § 2241 petition in the

district court challenging his confinement based on the validity of

a federal warrant and on the computation of his sentence.                   The

district court dismissed Salinas’ petition for lack of jurisdiction

due to his failure to exhaust administrative remedies. Salinas has

since been released from federal custody.

           This court is obligated to address issues of jurisdic-

tion, including mootness, prior to addressing the merits of an


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
appeal.   Goldin v. Bartholow, 166 F.3d 710, 714 (5th Cir. 1999).

Because Salinas has already been released from federal custody,

there is no relief this court can grant, and Salinas’ appeal is

DISMISSED as moot.   See Schlang v. Heard, 691 F.2d 796, 799 & n.6

(5th Cir. 1982).

          DISMISSED.




                                 2